DETAILED ACTION

Allowable Subject Matter

1.	Claims 1, 3-7, 9, 10, 12-17, and 22-27 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Claims 1, 3-7, 9, 10, 12-17, and 22-27 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “wherein the frame directly contacts a second lateral surface of the glass board and is spaced apart from the lateral surface of the glass board”. In claim 14, “each of the microstructures that are disposed proximal to the lateral surface has a projection area on the bottom surface which is smaller than a projection area of each of the microstructures that are disposed distal from the lateral surface on the bottom surface”. In claim 22, “a frame directly contacting the touch light-guiding unit and a top surface of the protective layer”. The closest prior art of record, Global Lighting Technology Inc. (TW 201835654) discloses a touch front light module (see Fig. 5, (Front light
module (5) and Abstract), comprising: a touch light-guiding unit (Fig. 5, (1)(front light board), and Abstract, comprising: a glass board (Figs. 1 and 5, (front light plate, or board ) having atop surface (see Fig. 5, top (first surface (13) of front light board (1)), a bottom surface (see Fig. 5, bottom (11) of front light board (1)) and a lateral surface (See Fig. 5, left lateral surface, or left side of, front light board (1), wherein the top surface and the bottom surface are opposite to each other (see Abstract, and Fig. 5, how the top and bottom surfaces of front light board (1) are opposite to each other), and the lateral surface (Fig. 3, incident light surface (10) is connected to the top surface and the bottom surface (see Abstract, and Fig. 5, how the left lateral surface is 



connected to the top surface and the bottom surface; a touch layer (first circuit (14) in Fig. 5, and see Description, “the first circuit 14 can be used as a touch sensing circuit” ) disposed on the top surface (Fig. 1, (13); and a microstructure layer (see Fig. 1, microstructures (12), and Abstract, disposed on the bottom surface (Fig. 5, (11) and having a plurality of microstructures (Fig. 5, (optical microstructures 12) configured for Light Scattering (see Abstract), and in the Specification, “The optical microstructures 12 are arranged on the first surface 11 for forming
light”); a light-emitting unit (Figs. 3 and 5, (LED light source (3)) disposed on a lateral side of
the touch light-guiding unit (on the side of the incident light surface (Fig. 3, (10) and configured
to emit light to be incident on the lateral surface of the glass board (see Description, “The light
incident surface 10 is used to receive light from an LED light source 3 so that the light enters the
front light board 1”).
However, Global Lighting Technology Inc. (TW 201835654), singularly or in combination, and together with all the other limitations of the claims, fails to anticipate or render the above underlines limitations obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/RICARDO OSORIO/
Primary Examiner, Art Unit 2692